DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 12/2/2020 has been received and entered in to the case. 
	Claim 2, 5, 19 and 22 has/have been canceled, claim 35-42 is/are newly added, claim 8-16 and 25-34 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. 
	Claim rejection under 35 USC §101 and 103 have been modified to address the newly added limitations and claims (see below).
	The obviousness double patenting rejections have been modified to address the new limitations and claims (see below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract ideas) without significantly more. The claim(s) recite(s) a method for diagnosing Alzheimer’s disease by culturing lymphocytes from the subject with a basement membrane matrix under the condition permitting lymphocyte aggregation, measuring the aggregation, comparing the measurement with a control and determining if the subject is afflicted with Alzheimer’s disease (claims 1 and 7); determining any correlation of the measurement with Alzheimer’s disease (claims 17 and 24) and determining whether the percent aggregate area correlates with the percent aggregate area expected in a subject with Alzheimer’s disease (claim 18). The steps of measuring the lymphocyte aggregation, comparing the measurement step with a control, determining whether the subject being afflicted with Alzheimer’s disease and correlating the data are considered as mental processes that can be carried out by looking at the data and performed in the human mind (observation, evaluation, judgement and opinions) which belongs to abstract ideas, judicial exception (step 2A, prolong one: YES).
This judicial exception is not integrated into a practical application because there is no additional element in the claims to integrate the JE into a practical application. The claims merely compare the data and determine if the subject has Alzheimer’s disease, and there is no additional element to apply this JE into a practical application (step 2A, prolong two: NO). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of culturing lymphocytes with a basement membrane matrix, and observing the phenotypic changes including 
Regarding the specific cell density as claimed, it is submitted that the claimed cell density of 125-250 cells/l (i.e. 1.25x105 – 2.5x105 cells/ml) is within the range of a generic cell culture density known for culturing animal cells in the art. For example, Chirila et al. (supra) teach 50 cells/mm3, i.e. 5x104 cells/ml (para. 64), and Neron et al. (2012) teach a cell density of 3-4x105 cells/ml for B-lymphocyte culture (p.2, 2nd col., 1st para.). Thus, the range of cell density for B lymphocytes known in the art is broad (at least 5x104 – 3-4x105 cells/ml) to encompass the claimed density. Thus, it is the Examiner’s position that the specific cell density as claimed would not add significantly more to the judicial exception. (Step 2B: NO)
Based on the above analyses, the instant claims are directed to the subject matter not eligible under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (WO2015/103495; of record) in view of Munoz et al. (2008, Neurobiology of Aging; of record) and Nagy et al. (2002, Neuroscience Letters; of record).
Chirila et al. teach a method of diagnosing Alzheimer’s disease by measuring cell aggregates in the cell culture including lymphocytes and comparing the aggregation rates from Alzheimer-disease patients versus controls (abstract; paras. 6-8 and 25). Chirila et al. teach that aggregation rate agreed 100% with the clinical diagnosis by comparing the aggregation rate assay (Morphology assay) with the AD-index assay (Example 6), and this is considered same as the step of correlating the measurement of lymphocyte aggregation with Alzheimer’s disease in the subject (i.e. compared to positive/negative controls for Alzheimer’s disease). 
While Chirila et al. do not particularly disclose “B lymphocyte”, however, one skilled in the art would have once envisaged that the lymphocytes taught by Chirila et al. encompass B lymphocytes.
Regarding the basement membrane matrix (claims 1 and 17) or Matrigel (claims 4 and 21), Chirila et al. teach the use of Matrigel (para. 27).
Regarding the cell density being 125-250 cells/l (claims 1, 7, 17); 125 cells/l (claims 35, 37, 39 and 41), or 125 cells/l (claims 36, 38, 40 and 42), Chirila et al. do not teach the limitation.
However, Chirila et al. teach the initial cell density was controlled to be 50 cells/mm3 (i.e. 50 cells/l) (para. 44), and Chirila et al. teach that the rate of change of cell aggregation with increasing cell density is elevated in AD cells compared to non-AD 3 (i.e. 50 cells/l), one skilled in the art would consider increasing the density of lymphocytes as a function determining increased aggregation of the cells from AD patients. Furthermore, this teaching of Chirila et al. is consistent with the disclosure of the instant specification that “[a] basis of this invention is elevated in vitro lymphocyte aggregation (i.e. the “biomarker” measured here) correlative with increasing lymphocyte density in Alzheimer’s disease.” (para. 64).
Therefore, it would have been obvious to a person skilled in the art to use lymphocyte densities increased from the initial 50 cells/mm3, which encompass the density as claimed, to determine/diagnose the AD using the aggregation rate of the lymphocytes. 
Regarding claim 6 and 23 directed to the duration permitting lymphocyte aggregation being 30 min to 48 hrs, Chirila et al. teach that the cells are cultured for time period of ranging from 10 min to 60 min, or about 1 hr to 72 hr, or about 24 hr to 48 hr (para. 50).
Regarding claims 3, 7, 20 and 24, Chirila et al. do not teach the limitation directed to immortalized B lymphocytes.
Munoz et al. teach enhanced proteasome-dependent degradation of cyclin-dependent kinase inhibitor p27 in immortalized lymphocytes from Alzheimer’s dementia 
Nagy et al. teach that cell cycle regulatory failure in lymphocytes could provide a diagnostic tool for Alzheimer’s disease (abstract).
It would have been obvious to a person skilled in the art to try immortalized B lymphocytes taught by Munoz et al. for the method of Chirila et al. A person of ordinary skill in the art would have motivated to use immortalized B lymphocytes taught by Munoz et al. in the method of Chirila et al. because it is known in the art that both immortalized B lymphocytes and non-immortalized lymphocytes can be used for identifying patients with Alzheimer’s disease, and thus as a diagnostic tool, according to Munoz et al. and Nagy et al.
Regarding claim 18 directed to the measuring the percent aggregate area, and determining the percent aggregate area correlates with the percent aggregate area expected in a subject with Alzheimer’s disease (i.e. positive control), while Chirila et al. teach measurement of aggregation per area and compared to controls, Chirila et al. do not particularly teach the measurement being as percentage. However, it would have been obvious to person skilled in the art to calculate the measurement in percentage and use the percentage of the obtained data (i.e. aggregation rate) to compare with a negative and a positive control with a reasonable expectation of success since data analyses using percentage is extremely well known in the art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,317,396 in view of Chirila et al. (supra) and Munoz et al. (supra). 
The claims of the ‘396 patent disclose a method of diagnosing Alzheimer’s disease in a human by culturing fibroblast skin cells with an extracellular matrix for about 24-48 hours, and analyzing morphologically for the area per number of aggregates. 
While the claims of the ‘396 patent disclose fibroblast skin cells, they do not teach lymphocytes or B lymphocytes. Chirila et al. teach that fibroblasts as well as other cell types including blood cells can be used for a diagnostic method for Alzheimer’s disease (see col. 2, lines 18-20). Thus, it would have been obvious to a person skilled in 
Regarding the immortalized B lymphocytes, Munoz et al. teach that immortalized B lymphocytes are commonly utilized for analyzing characteristics of Alzheimer’s disease, one skilled in the art would try immortalized B lymphocytes in the method of the claims of the ‘396 patent. 
Regarding the cell density being 125-250 cells/l, 125 cells/l or 250 cells/l, the claims of the ‘396 patent do not teach the limitation. However, Chirila et al. teach the initial cell density was controlled to be 50 cells/mm3 (i.e. 50 cells/l) (para. 44), and Chirila et al. teach that the rate of change of cell aggregation with increasing cell density is elevated in AD cells compared to non-AD cells (para. 5), and the aggregation rate is determined by evaluating the rate of change of the average area per number of aggregates as a function of cell density (para. 6). These teachings indicate that the cell density of the lymphocytes utilized in the method of Chirila et al. would be adjusted to obtain the rate of change of cell aggregation. Since Chirila et al. teach that the “initial” cell density is 50 cells/mm3 (i.e. 50 cells/l), one skilled in the art would consider to increase the density of lymphocytes as a function determining increased aggregation of the cells from AD patients. Regarding Matrigel, Chirila et al. teach the use of extracellular matrix proteins including Matrigel for the method of diagnosing Alzheimer’s disease using skin fibroblasts (col. 9, lines 24-31). Thus, it would have been obvious to a person skilled in the art to use Matrigel as an extracellular matrix for the method of ‘396 patent.
.

Claims  1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-33 of copending Application No. 15/107,152 in view of Chirila et al. (supra) and Munoz et al. (supra)
The claims of the ‘152 application disclose a method for diagnosing Alzheimer’s disease by culturing lymphocytes with extracellular matrix proteins (Matrigel) for a time period permitting to aggregate and determining/measuring the area and number of lymphocyte aggregation, and AD-Index and Morphology diagnostic assays. The time period is about 12-72 hours or 24-48 hours. 
Regarding the cell density being 125-250 cells/l, 125 cells/l or 250 cells/l, the claims of the ‘152 application do not teach the limitation. However, Chirila et al. teach the initial cell density was controlled to be 50 cells/mm3 (i.e. 50 cells/l) (para. 44), and Chirila et al. teach that the rate of change of cell aggregation with increasing cell density is elevated in AD cells compared to non-AD cells (para. 5), and the aggregation rate is determined by evaluating the rate of change of the average area per number of aggregates as a function of cell density (para. 6). These teachings indicate that the cell density of the lymphocytes utilized in the method of Chirila et al. would be adjusted to obtain the rate of change of cell aggregation. Since Chirila et al. teach that the “initial” cell density is 50 cells/mm3 (i.e. 50 cells/l), one skilled in the art would consider increasing the density of lymphocytes as a function determining increased aggregation of  in view of Chirila et al. and Munoz et al. render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, 6-7, 17-18, 20-21, 23-24 and 35-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 95, 97-98, 126, 129-144 of copending Application No. 14/176,233 in view of Chirila et al. (supra) and Munoz et al. (supra)
The claims of the ‘233 application disclose a method for detecting Alzheimer’s disease by culturing fibroblast cells for a time period under the condition with an extracellular matrix, and measuring a fractal dimension associated with a network of cells on the image, and determining/detecting and correlating the measurement with Alzheimer’s disease. The claims also disclose calculating area per number of aggregates. Claim 102 of the ‘233 application teach the time period being 24 hours.
While the claims of the ‘233 disclose fibroblast (claim 95) or generically any cells (claim 131), they do not teach lymphocytes or B lymphocytes. Chirila et al. teach that fibroblasts as well as other cell types including blood cells can be used for the same diagnostic method for Alzheimer’s disease (see col. 2, lines 18-20). Thus, it would have 
Regarding the immortalized B lymphocytes, Munoz et al. teach that immortalized B lymphocytes are commonly utilized for analyzing characteristics of Alzheimer’s disease, one skilled in the art would try immortalized B lymphocytes in the method of the claims of the ‘233 application. 
Regarding the cell density being 125-250 cells/l, 125 cells/l or 250 cells/l, the claims of the ‘233 application do not teach the limitation. However, Chirila et al. teach the initial cell density was controlled to be 50 cells/mm3 (i.e. 50 cells/l) (para. 44), and Chirila et al. teach that the rate of change of cell aggregation with increasing cell density is elevated in AD cells compared to non-AD cells (para. 5), and the aggregation rate is determined by evaluating the rate of change of the average area per number of aggregates as a function of cell density (para. 6). These teachings indicate that the cell density of the lymphocytes utilized in the method of Chirila et al. would be adjusted to obtain the rate of change of cell aggregation. Since Chirila et al. teach that the “initial” cell density is 50 cells/mm3 (i.e. 50 cells/l), one skilled in the art would consider increasing the density of lymphocytes as a function determining increased aggregation of the cells from AD patients. Regarding Matrigel, claim 118 of the ‘233 application discloses that the ECM protein being extracted from a tumor, and the tumor is EHS mouse sarcoma. It is understood that the description of the ECM protein in the claims is directed to Matrigel (see Chirila et al. col. 15, lines 62-66).
Thus, the claims of the ‘233 application in view of Chirila et al. and Munoz et al. render the claims of the instant application obvious.


Response to Arguments
Regarding the 101 rejection, applicant alleged that the defined density range permits the invention’s superior ability to differentiate between B lymphocytes from Alzheimer’s disease patients and those from subjects not afflicted with the disease. Applicant is reminded that the subject matter eligibility is not determined by any unexpected and superior results of the claimed invention, which is determined by prior art rejection. 
Applicant asserted that the density-dependent lymphocyte culturing step is not routine or well-known as of the priority date, and nowhere does the reference listed in the claim rejection mention a density as claimed.
It is the Examiner’s position that the instant claims are directed to a judicial exception, i.e. abstract idea (step 2A, prolong one: YES), and there is no practical application integrated to the judicial exception (step 2A, prolong two: NO). Under the analysis of Step 2B, it is the Examiner’s position that the method steps of culturing B lymphocytes at the claimed cell density permitting lymphocyte aggregation do not add significantly more to the judicial exception.  Applicant argued that the method steps as claimed requiring a specific cell density are NOT considered well-understood, routine and conventional activity. The Examiner respectfully disagrees with the applicant’s argument. It is the Examiner’s position that the range of cell density as claimed falls within a typical cell culture concentration as exemplified (i.e. Chirila et al. and Neron et al.) that does not significantly add more to the judicial exception.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632